*322Opinion by
Kincheloe, J.
The sample consists of a piece of embossed paper or cardboard 8% by 11 inches. The upper half is embossed with gold on a black background and in a general way depicts eastern North America, northern South America, the Atlantic Ocean, England, and Eastern France, Spain, and Africa. The lower half is red and has embossed thereon in gold the seal of the Cunard White Star Line. No commercial designation was established and it was held that the exhibit is hardly of such character as to come within the ordinary or common meaning of a.map or chart. United States v. McNally (21 C. C. P. A. 522, T. D. 46973) cited. On the record presented the protest was overruled.